SPEAR, J.,
concurring and dissenting. I concur in the majority’s reversal of the trial court’s judgment, because I conclude that the trial court abused its discretion. I do not agree that General Statutes § 51-91a applies and, therefore, dissent from the remand ordering the trial court to impose at least the minimum period of suspension dictated by the statute. The trial court might well conclude that a suspension of five years (or more) is warranted. I view the length of the suspension period as a function of the court’s discretion and not the result of a statutory mandate.
*467I view § 51-91a as inapplicable because, on its face, it addresses only convictions of A and B felonies. As the majority opinion points out, General Statutes § 53a-35 (b) provides a maximum penalty of life imprisonment for a class A felony and a term not to exceed twenty years for a class B felony. A class D felony carries a maximum term of imprisonment of five years. Section 51-91a (c) provides in relevant part: “If the court suspends the attorney, the period of suspension shall be not less than seven years for conviction of a class A felony and not less than five years for conviction of a class B felony.”
The defendant was convicted of a federal felony that carried a maximum term of imprisonment of five years or a fine of $10,000 or both. Because § 51-91a speaks in terms of the felony of which a defendant is convicted, I do not believe that the increase in the penalty for federal bank fraud that took effect after the defendant’s crime “converts” the conviction to one that is equivalent to a class B felony. The defendant simply was not convicted of a crime that was a class B felony in Connecticut.1
The proper standard of review is whether the trial court abused its discretion in imposing a period of suspension of six months under the circumstances here. A trial court has wide discretion in the imposition of sanctions and is subject to reversal only upon an abuse of discretion. See In re Application of Pagano, 207 Conn. 336, 345, 541 A.2d 104 (1988). This court will, however, interfere with the court’s exercise of discretion “ ‘in a case of manifest abuse and where injustice appears to have been done.’ ” Grievance Committee v. Nevas, 139 Conn. 660, 666, 96 A.2d 802 (1953). I believe *468that this matter represents that rare case where a reversal is warranted for abuse of the trial court’s discretion.
“[0]f paramount importance in attorney disciplinary matters is the protection of the court, the profession of the law and of the public against offenses of attorneys which involve their character, integrity and professional standing.” (Internal quotation marks omitted.) Statewide Grievance Committee v. Shluger, 230 Conn. 668, 681, 646 A.2d 781 (1994). Our Supreme Court has recognized that “ [although our review of grievance proceedings is restricted . . . [w]e have a continuing duty to make it entirely clear that the standards of conduct. . . will be applied under our rules of law . . . .” (Internal quotation marks omitted.) Id., 679.
“ ‘An attorney at law admitted to practice, and in the exercise of the right thus conferred to act as an officer of the court in the administration of justice, is continually accountable to it for the manner in which he exercises the privilege which has been accorded him. His admission is upon the implied condition that his continued enjoyment of the right conferred is dependent upon his remaining a fit and safe person to exercise it, so that when he, by misconduct in any capacity, discloses that he has become or is an unfit or unsafe person to be entrusted with the responsibilities and obligations of an attorney, his right to continue in the enjoyment of his professional privilege may and ought to be declared forfeited. As important as it is that an attorney be competent to deal with the oftentimes intricate matters which may be entrusted to him, it is infinitely more so that he be upright and trustworthy.’ ” In re Application of Pagano, supra, 207 Conn. 345.
Our Supreme Court has held that, in determining the appropriate means of discipline, our courts should inquire “whether the conduct is so indicative of moral unfitness for a member of the profession as to justify *469displacement as well as exclusion from the bar.” Grievance Committee v. Broder, 112 Conn. 269, 273, 152 A. 292 (1930). The trial court dismissed the complaint against Broder that sought his disbarment for an adultery conviction because it found that Broder’s conduct was unrelated to his professional conduct. The Supreme Court reversed the trial court’s judgment, concluding that it abused its discretion by failing to disbar Broder. In so holding, the court stated: “[T]he determination of whether the trial judge exercised his discretion unreasonably is dependent upon the conclusion that the conviction ... is indicative of such moral unfitness as to justify his dismissal from the bar. The seriousness of the crime of adultery in the legislative mind is evidenced in the statutory penalty [of imprisonment up to five years].” Id., 274. Here, the defendant was convicted of bank fraud, a crime that the Congress considered serious enough to carry a penalty of up to five years imprisonment and certainly indicates dishonesty and unfitness to practice law.
“It goes without saying that the term abuse of discretion does not imply a bad motive or wrong puipose but merely means that the ruling appears to have been made on untenable grounds . . . .” (Internal quotation marks omitted.) Maluszewski v. Allstate Ins. Co., 34 Conn. App. 27, 38, 640 A.2d 129, cert. denied, 229 Conn. 921, 642 A.2d 1214 (1994). “Discretion means a legal discretion, to be exercised in conformity with the spirit of the law and in a manner to subserve and not to impede or defeat the ends of substantial justice. . . . The salient inquiry is whether the court could have reasonably concluded as it did.” (Internal quotation marks omitted.) Halloran v. North Canaan, 32 Conn. App. 611, 614, 630 A.2d 145 (1993).
I believe that the trial court’s decision was made on untenable grounds, and it could not reasonably have concluded as it did for the following reasons. The court made reference to the “Standards for Imposing Lawyer *470Sanctions” adopted by the American Bar Association, but clearly failed to give due consideration to those standards that bear on the defendant’s crime. The introduction to Standard 5.0 states: “The most fundamental duty which a lawyer owes the public is the duty to maintain the standards of personal integrity upon which the community relies. The public expects the lawyer to be honest and to abide by the law; public confidence in the integrity of officers of the court is undermined when lawyers engage in illegal conduct.” Indeed, Standard 5.11 goes on to state in relevant part that “ [disbarment is generally appropriate when: (a) a lawyer engages in serious criminal conduct a necessary element of which includes . . . misrepresentation, fraud . . . or (b) . . . any other intentional conduct involving dishonesty, fraud, deceit, or misrepresentation that seriously adversely reflects on the lawyer’s fitness to practice.” Certainly the bank fraud of which the defendant was convicted constitutes serious criminal conduct involving fraud and deceit that reflect adversely on the defendant’s fitness to practice.
Furthermore, the court does not discuss the particularly disturbing fact that the defendant regularly defrauded and deceived his own client through a continuing .fraudulent scheme. Although the defendant pleaded guilty to one count of bank fraud, it was clear that the improper conduct continued over several months and involved a number of transactions. The court also failed to address the defendant’s concession that he made misrepresentations as to what he actually knew about the transactions to the federal court in order to obtain a favorable plea bargain.
Where the underlying conviction is of such a grave nature, indicating fraudulent and dishonest behavior, such factors in mitigation,2 as the trial court discussed, *471provide relatively little counterweight to the aggravating factors inherent in the criminal conduct. Courts in other jurisdictions have held that, where a lawyer has engaged in continuing and prolonged involvement in a crime, where the crime clearly involves dishonesty, deceit and a contempt for the law, and where the crime is committed in the course of the practice of law, severe discipline is warranted. See Matter of Brewster, 587 A.2d 1067 (Del. 1991) (holding disbarment appropriate discipline where lawyer convicted in federal court of bank fraud pursuant to 18 U.S.C. § 1344 [a] [2]); Matter of Giordano, 123 N.J. 362, 587 A.2d 1245 (1991) (holding three year suspension appropriate where lawyer convicted of attempting to tamper with public records; conviction of such crime would ordinarily warrant disbarment, but court imposed lesser sanction as result of numerous mitigating factors); Matter of Goldberg, 105 N.J. 278, 520 A.2d 1147 (1987) (holding disbarment appropriate where lawyer convicted of serious felony drug charges despite existence of several mitigating factors).
“Inappropriate sanctions can undermine the goals of lawyer discipline: sanctions which are too lenient fail to adequately deter misconduct and thus lower public confidence in the profession . . . .” Standards, preface p. 1. I would reverse the judgment of the trial court because the defendant’s conduct bears directly on his fitness to be a lawyer and warrants harsher discipline than a six month suspension. Because the plaintiff sought only a suspension for a suitable period of time and not disbarment, I would remand the case to the trial court for the imposition of a period of suspension commensurate with the gravity of the criminal conduct of the defendant.

 Because I conclude that § 51-91a does not apply to the circumstances here, there is no need to discuss whether the application of that statute would impinge on the court’s authority over the discipline of attorneys.


 Those factors are the terminal illness of the defendant’s wife during the time that the offenses were committed, the responsibility of caring for his *471young son during his wife’s illness and a burgeoning litigation practice that was beginning to overwhelm the defendant.